J.H. Cook, plaintiff in error, was convicted for a violation of the prohibition law in three cases and was, on September 21, 1910, sentenced to be confined in the county jail for a period of six months and pay a fine of five hundred dollars in each case. From these judgments an appeal was attempted to be taken by consolidating said causes under one petition in error, which was filed in this court on November 22, 1910. Neither transcript nor case-made has been attached to said petition. Plaintiff in error, on October 24, 1911, filed a motion to dismiss said appeal, which motion is attached, and said attempted appeal is accordingly dismissed, and the cause remanded to the county court of Garfield county with direction to enforce its judgment and sentence in each cause. *Page 656